Title: Thomas Jefferson to Tadeusz Kosciuszko, 15 June 1817
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


          
            Monticello
June 15. 17.
          
          I have been much distressed, my dear friend & General at the embarrasments you have experienced from the want of punctuality in your remittances; but with equal satisfaction I have learnt from your letter to mr Barnes that they were at length recieved. my inland situation, withdrawn far from all the commercial cities, has obliged me to leave to mr Barnes altogether the reciept and remittance of your funds. to a more honest or punctual man this care could not be committed. but it is impossible to be always guarded against bad bills. the merchants keep their affairs so secret to themselves that it is difficult to know always who are good; and if either drawer or drawee is in default, disappointment ensues. it was lucky he was able to recover the protested bill, so as to avoid it’s total loss. these considerations, joined to the great age of mr Barnes, now 87. and my own age, now 74. make it worthy of consideration whether you might not be less exposed to delays, if your funds were now transferred to Europe. neither mr Barnes nor myself have much more of life to expect. and should we recieve the order of ‘March’ nearly together, your affairs here would be without superintendance, until you could learn their situation, and send over new powers. your funds could be now sold without loss. the only danger is that of bad bills in remitting them, and whether you can find an equally safe and advantageous deposit there. the rotten and bankrupt state of the merchants of England renders that channel too unsafe. the surest would be Amsterdam. but bills on that place are sometimes difficult to be had, and interest there is very low. take all this, my dear friend into consideration, and whatever you wish shall be executed with all the caution practicable. the good bill sent you in lieu of the protested one, and then the protested one additionally place mr Barnes considerably in advance for you, and will occasion a longer interval before another remittance.
          We are going on so smoothly and quietly here that I have little more to say to you of our affairs than that all is well. our new President is now on a tour to examine our places of defence, and have them made what thy they should be. we are building ships of the line & frigates, paying off our debts, and putting ourselves into as safe a military posture as we can. internal improvements too are in great activity. schools, roads and canals are become objects of occupation in all the states. the most gigantic undertaking is that of New York, to bring the waters of Lake Erie into the Hudson, thro’ a length of 353. miles, and over a height of 661. feet. steam boats are now introducing into every river of size, and we count much on the efficacy of steam frigates, and floating batteries moved by steam, for harbor defence. some permanent defence for the Chesapeak bay, thro’ which more than half our produce is exported, is anxiously sought for, but not yet satisfactorily devised. we recieve immense emigrations from Europe. those from France are the least valuable, being mostly men of high military rank, knowing nothing but war, and nothing at all of the sort of war which the peculiarities of our country require. still they are welcome, and recieved in our bosom as strangers needing asylum. from Switzerland and Great Britain we get valuable people, especially the last who bring us good agriculture as well as the manufacturing arts. for happily their emigrants are of these classes, who are breaking up there, and leaving their nobility to work for themselves.
          Would you not, my dear friend, be now better here than at Soleure? that the society of Paris is better than ours we admitted: but we shall not yield that point to every European location. if you like a city life, fix in the Quaker city of Philadelphia. if the country, I would say come to Monticello, and be one of our family. but you formerly protested against that as incroaching on your independance; altho’ it would have been ourselves who would have been dependant on you for the happiness of your society. but if this is still scrupled, come and build a house, or rent a house so near as to dine with us every day. we have a healthy country and excellent neighborly society. or fix yourself in Charlottesville, a country village of 500. inhabitants, good people, 2½  miles from me, and where I am inviting some of the Swiss artists to come & establish themselves. think seriously of this, my dear friend, close a life of liberty in a land of liberty. come and lay your bones with mine in the Cemetery of Monticello. this too will be the best way of placing your funds and yourself together; and will enable me to give you in person those assurances of affectionate friendship and respect which must now be committed to the hazard of this letter.
          Th: Jefferson
        